EXHIBIT 10.26 Portions of this Exhibit 10.26 have been omitted based upon a request for confidential treatment. This Exhibit 10.26, including the non-public information, has been filed separately with the Securities and Exchange Commission “*” designates portions of this document that have been redacted pursuant to the request for confidential treatment filed with the Securities and Exchange Commission. GENERAL TERMS AGREEMENT between THE BOEING COMPANY and TITANIUM METALS CORPORATION GTA – *dated 01-01-2011 TABLE OF CONTENTS TITLE PAGE TABLE OF CONTENTS AMENDMENT PAGE RECITAL
